United States Court of Appeals
                      For the First Circuit

No. 14-1320

                         GARETH FRANCIS,

                      Petitioner, Appellant,

                                v.

        CHRISTOPHER MALONEY and CHARLES E. SAMUELS, JR.,

                     Respondents, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
          [Hon. William G. Young, U.S. District Judge]



                              Before

                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.



     Amy L. Codagnone for petitioner.
     Christine J. Wichers, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
respondents.



                         August 19, 2015
           HOWARD, Chief Judge.      Although the parties present this

case as implicating a question of due process, it ultimately turns

on our inability to provide the petitioner with the relief that he

seeks.   Petitioner Gareth Francis brought this 28 U.S.C. § 2241

habeas corpus petition after he was released from federal custody.

In the district court, he argued that the Bureau of Prisons ("BOP")

violated his due process rights when it failed to provide him with

an in-person hearing before revoking his good-time credits, thus

causing him to over-serve his prison sentence.         The district court

rejected his constitutional contention.         We instead conclude that

we are unable to provide Francis with his requested remedy, and

thus affirm.

                                    I.

           In September 2008, Francis was sentenced in the District

of   Vermont   to   fifty-one   months   in   prison   and   two   years   of

supervised release for making false statements in connection with

the purchase of a firearm.          18 U.S.C. § 922(a)(6).           Shortly

thereafter, he was sentenced in the District of Massachusetts as

a felon in possession of a firearm and ammunition.                 18 U.S.C.

§ 922(g)(1).    For this latter crime, the court sentenced him to

twenty-seven months in prison and two years of supervised release.

The first twenty-one months were to run concurrently with the

Vermont sentence, yielding a total incarcerative span of fifty-


                                  - 2 -
seven months.    His imprisonment began with detention on July 16,

2008, and his expected release date was April 16, 2013.

          While in prison, Francis earned good-time credits.           18

U.S.C. § 3624(b)(1) (allowing for fifty-four days of good-conduct

time for each year). His putative release date was therefore moved

up to October 10, 2012.        With two months remaining, on August 9,

2012, the BOP transferred Francis to a residential re-entry center,

the Coolidge House.      Unfortunately, Francis violated a number of

rules while he was there.

          On    August   21,    2012,   the   Coolidge   House's   "Center

Discipline Committee" ("CDC") issued its first violation report

regarding Francis's behavior. After a hearing, the CDC recommended

that Francis be returned to a secure BOP facility.          A Discipline

Hearing Officer reviewed the matter, and imposed the recommended

punishment.

          Before the BOP could effectuate that transfer for this

initial infraction, however, the CDC accused Francis of committing

five more violations.      The CDC swiftly prepared a report about

each event, but it was unable to provide Francis with CDC review

hearings before the transfer occurred.          While Francis was mid-

transfer (and thus in the custody of the U.S. Marshals), the CDC

attempted to conduct hearings over the telephone, but ultimately

had to hold them in absentia.              After the proceedings and a


                                   - 3 -
subsequent review by a hearing officer, the BOP revoked 142-days

of Francis's total good-time credits as a disciplinary measure.

His release date was thus delayed until February 25, 2013.

            After Francis returned to a secure BOP facility, a final

in-person    hearing   was   scheduled    to   re-consider    the   142-day

sanction. On January 7, 2013, the hearing officer expunged several

of the violations, and reinstated all but 41 days of the lost good

time.     With this change, Francis's release date reverted back to

November 16, 2012.     The BOP therefore immediately released Francis

from its custody.      At that point, he began serving his term of

supervised release.

            In late 2013, Francis filed this petition for habeas

corpus, invoking 28 U.S.C. § 2241.             He sought a court order

requiring the BOP to reinstate the lost good-time credits and to

amend his prison records accordingly.          Moreover, he demanded an

immediate end to his supervised release term to account for the

extra time incarcerated.     Francis constructed his case around the

theory that the BOP's failure to hold an in-person hearing before

revoking good-time credits violated the due process clause.              The

defendants swiftly moved to dismiss the petition or, in the

alternative, for summary judgment.

            The district court bifurcated its consideration of the

desired    remedies.    First,   it   converted   Francis's    request    to


                                  - 4 -
terminate his supervised release term to a motion to vacate or

amend the sentence, see 28 U.S.C. § 2255.           The court indicated

that it was willing to account for the time Francis over-served

when deciding that converted motion.         But, because Francis had a

forthcoming revocation hearing (to address an unrelated, alleged

violation of the conditions of his release), the court postponed

ruling on that converted motion.       At that later hearing, the court

found   Francis   in   violation,    terminated   the   remainder   of   his

sentence, and imposed a new two-year term of supervised release.

Other than a very brief statement at oral argument before us,

Francis fails to offer even a perfunctory argument respecting this

part of the case, and we thus bypass further discussion of it.

See Mills v. U.S. Bank, NA, 753 F.3d 47, 55 (1st Cir. 2014).

           Meanwhile, Francis also persisted in the district court

with a request that his good-time credits be reinstated and that

his release date be amended to reflect that change.          The district

court concluded that while Francis had over-served his sentence,

no due process violation occurred.          The court therefore entered

judgment for the defendants.        A timely appeal -- centered on this

second request -- followed.

                                     II.

           We review the denial of a habeas petition de novo,

Nadeau v. Matesanz, 289 F.3d 13, 15 (1st Cir. 2002), and can affirm


                                    - 5 -
for any reason apparent in the record, cf. Jones v. Secord, 684
F.3d 1, 5 (1st Cir. 2012).

             There are two lenses through which we can view Francis's

petition.     First, we can analyze it as it was literally presented

to us: a retroactive challenge to the execution of an incarcerative

sentence (that is, a request to change the end date of a previously

completed prison term).     Alternatively, we could consider it as a

protest to the execution of Francis's supervised release term (that

is, a request to alter the start date of that feature of the

sentence).     We address each plausible theory in turn.

                                   i.

             Francis presents this case to us as a retroactive attempt

to reinstate his good-time credits and to amend his records.

Section 2241, however, erects an insurmountable barrier.1        That

habeas provision establishes a mechanism for a federal inmate who

is "in custody" to challenge the execution of (rather than the

imposition of) his or her sentence. See 28 U.S.C § 2241(c)(3)("The

writ of habeas corpus shall not extend to a prisoner unless . . .



     1  In the habeas context, we are particularly cognizant of
the basis that the petitioner invokes, since the habeas scheme is
not interchangeable with other regimes.     See, e.g., González-
Fuentes v. Molina, 607 F.3d 864, 872-74 (1st Cir. 2010).      For
instance, we have consistently emphasized distinctions between
habeas and civil rights statutes, and have noted that a litigant
must invoke the correct one to proceed. Id.; see also Preiser v.
Rodríguez, 411 U.S. 475, 489-90 (1973).

                                 - 6 -
[h]e [or she] is in custody in violation of the Constitution or

laws or treaties of the United States."); see also Thompson

v. United States, 536 F.2d 459, 460-61 (1st Cir. 1976).

           For example, an individual may invoke § 2241 to dispute

a parole board's action, to challenge placement (or lack thereof)

in a community confinement center, or to contest one's imprisonment

in a specific facility.       Id.; see also Muniz v. Sabol, 517 F.3d
29, 33-34 (1st Cir. 2008) (collecting cases).            This section has

also   traditionally   been   available   to   inmates   challenging   the

revocation of good-time credits.     See, e.g., Littlefield v. Caton,

856 F.2d 344 (1st Cir. 1988).      We assume, without deciding, that

this remains true despite recent dicta in Pepper v. United States.

131 S. Ct. 1229, 1248 n.14 (2011) ("An award of good time credits

by the Bureau of Prisons (BOP) does not affect the length of a

court-imposed sentence; rather, it is an administrative reward

. . . Such credits may be revoked at any time before the date of

a prisoner's release."); see also Cardona v. Bledsoe, 681 F.3d
533, 537 n.8 (3d Cir. 2012) ("Indeed, the Supreme Court's recent

opinion in [Pepper] calls into question whether an inmate can even

bring a habeas claim for an actual loss of good time credits."

(emphasis in original)).

           Under this theory, the § 2241 petition here cannot move

forward for a simple reason: the petition was moot at the moment


                                  - 7 -
it was filed.     That is, Francis lost his ability to invoke § 2241

with respect to his prison sentence once he was released from that

incarceration.     While it is true that an individual serving a

supervised release term satisfies the "in custody" requirement (or

at least we have said as much for § 2255 purposes), Jackson v.

Coalter, 337 F.3d 74, 78-79 (1st Cir. 2003), a petition under

§   2241   must    still     target     conditions   that     will      have   a

contemporaneous or prospective impact on one's sentence, see Ford

v. Bender, 768 F.3d 15, 29 (1st Cir. 2014) (stating that "[a]

prisoner's challenge to prison conditions or policies is generally

rendered   moot   by   his   transfer    or   release,"    and   that    "[a]ny

declaratory or injunctive relief ordered in the inmate's favor in

such situations would have no practical impact on the inmate's

rights and would not redress in any way the injury he [or she]

originally asserted. (quoting Incumma v. Ozmint, 507 F.3d 281, 287

(4th Cir. 2007))).     Here, Francis's requested remedy will have no

such effect.

           Although we have only dealt with an analogous case in an

unpublished opinion, that decision provides an anchoring point for

our analysis.     See First Cir. Local R. 32.3(a)(2)(explaining when

an unpublished opinion has persuasive value).             In Simon v. United

States, a § 2241 petitioner argued that the government unlawfully

withheld 120 days of his good-time credits.          No. 95-1330, 1995 WL


                                      - 8 -
709643 (1st Cir. Dec. 4, 1995). By the time Simon's appeal reached

us, however, the government had released the petitioner from

custody.    Accordingly, we concluded that the case was moot because

"there [was] no longer any available relief that [could] be

judicially awarded."      Id. at *1.     See also Muniz, 517 F.3d at 34

n.9 (noting that a petitioner's § 2241 challenge was likely moot

because it appeared that he had been released).

              Our opinion in Simon, in turn, cites two analogous

decisions from other circuits. The first, Fendler v. United States

Bureau of Prisons, involved an inmate who challenged a parole

board's consideration of the severity of his offense and thus

denied him an earlier release.        846 F.2d 550, 555 (9th Cir. 1988).

The   Ninth    Circuit   dismissed    the    case   as   moot,   because   the

individual had been released from custody by the time it heard the

case. Id.       It determined that there was no continuing controversy

since the challenged action only impacted the length of his

sentence, which was no longer at issue.

              The second case, Bailey v. Southerland, dealt with an

individual who, like Francis, challenged the revocation of his

good-time credits.       821 F.2d 277, 278 (5th Cir. 1987).           Bailey

also sought to have his disciplinary record expunged.              The Fifth

Circuit found that the case had become moot upon his release

because he faced no adverse consequences if the status quo remained


                                     - 9 -
unchanged.     Id.   Indeed, the good-time credits (and associated

disciplinary record) only affected Bailey's sentence until the

point of release and was simply irrelevant after that time.     Id.

             Even more recently, the Third and Eighth Circuits have

adopted this same approach.        The Third Circuit, in Scott v.

Schuykill FCI, held that a former inmate's § 2241 challenge to a

disciplinary proceeding was moot because he had been released from

custody and thus "his good time credits ceased to have any effect."

298 Fed. App'x 202, 204 (3d Cir. 2008).        Similarly, the Eighth

Circuit found an analogous challenge moot because an individual

who has been released from prison suffers no adverse or collateral

consequences from the revocation of good-time credits.      James v.

Outlaw, 142 Fed. App'x 274, 275 (8th Cir. 2005).

             The logic underpinning these cases comports with the "in

custody" requirement of § 2241 and the mootness doctrine more

generally.     See Decker v. Nw. Envt'l. Def. Ctr., 133 S. Ct. 1326,

1335 (2013).     It is only during the course of one's incarceration

that one can meaningfully change the conditions of that very

confinement.     With respect to good-time credits specifically, the

goal is necessarily to reinstate the lost time and thus reduce the

length of a sentence being served.        Achieving that goal is no

longer possible.




                                - 10 -
           For Francis, a petitioner who did not file this case

until after he was released, reinstating his credits or altering

his release date remedies nothing.     Nor is there any indication

that he will suffer any adverse or collateral consequences without

retroactive relief. See James, 142 Fed. App'x 274 at 275. Because

there is no longer any possible remedy that we can provide, § 2241

simply does not present a viable vehicle for his constitutional

claim.

                                ii.

           Although it may simply represent the flip side of the

same coin, Francis's petition could also be interpreted as an

attack on the execution of his supervised release sentence.     In

other words, rather than requesting an amendment to the end date

of his custodial sentence, he wants to back-date the start of his

supervised release.     But for the due process violation, the

argument runs, his supervised release would have started in late

2012.    He thus seeks an order stating that his release date was

the day he should have been released (rather than the date he was

physically released from custody), and that his supervised release

therefore started at that earlier time.

           To the extent that this claim is not mooted as a result

of the district court's imposition of a new two-year supervised

release term -- a sentence, we reiterate, that the court imposed


                              - 11 -
after expressing a willingness to account for the 52 days that

Francis over-served in prison -- the requested remedy is, in any

event, foreclosed by Supreme Court precedent.2

           In United States v. Johnson, an inmate serving a prison

sentence as a result of multiple felony convictions, was successful

in having two of his convictions expunged.     529 U.S. 53 (2000).

As a result, he had over-served his revised sentence and was

subsequently released from custody to begin a term of supervised

release.   Id. at 55.   The Supreme Court addressed the question of

whether the extra time served could be credited to the supervised

release term; i.e., whether the date when the plaintiff was

supposed to have been released could serve as the start of the

period of supervised release.    Id. at 54.   Emphasizing the plain

language of the statute governing supervised release, 18 U.S.C.

§ 3624(e), the Court concluded that the meaning of the phrase "is

released from imprisonment" is clear: it signifies the date that

the individual is actually released from prison.      Johnson, 529
U.S. at 56-59.   Thus, the Court concluded that it could not change

that date to account for the excess time incarcerated.          Id.




     2 There is a strong argument that this claim is also now moot
since Francis is no longer serving the initial supervised release
term. However, Francis could theoretically argue that this second
supervised release term also needs to be amended on account of the
initial alleged error. For that reason, we consider the claim.

                                - 12 -
Instead, the petitioner could only seek redress through a petition

to modify or terminate the sentence in the district court under 18

U.S.C. § 3583(e).   Id. at 66.

          Johnson binds us.       Even taking Francis's complaint as

true, and even assuming that the facts it alleged constituted a

due process violation, we would still be unable to provide him

with the relief that he seeks.3    That is, Francis requests an order

back-dating his release from confinement.     But, Johnson says that

such a remedy contravenes the plain language of the statute and

that the date Francis's supervised release began must, as a matter

of statutory law, remain the day he was physically released from

incarceration.   There are thus no facts Francis could assert, or

constitutional claim that he could muster, which would entitle him

to the specific remedy he now requests under § 2241.     Cf. Minneci

v. Pollard, 132 S. Ct. 617, 612 (2012) (noting in the Bivens context

that dismissal is appropriate where no remedy exists even if the

facts, taken as true, make out a constitutional violation).

          Although Johnson makes plain that Francis may have other

avenues to obtain a shorter supervised release term -- such as

through a motion to modify or terminate his sentence -- he has not



     3  In any event, we are dubious of Francis's constitutional
claim as it appears that the BOP, in this case, provided sufficient
process to Francis as required under Wolff v. McDonnell, 418 U.S.
539 (1974).

                                 - 13 -
pursued those avenues below or on appeal.    Nor, it must be noted,

do his bare invocations of 28 U.S.C. § 1331 (original question

jurisdiction), and 28 U.S.C. § 1343(4)(providing jurisdiction "to

recover damages or to secure equitable or other relief under any

Act of Congress providing for the protection of civil rights,

including the right to vote"), provide an alternative basis for us

to act.     See Am. Sci. & Eng'g, Inc. v. Califano, 571 F.2d 58, 63

n.8 (1st Cir. 1978) ("As with § 1331, that jurisdictional provision

[28 U.S.C. § 1343] only comes into play where a cause of action

exists.")     Accordingly, since Francis has failed to present a

petition upon which any relief could be granted, the case cannot

move forward.

                                 III.

            In sum, the district court correctly denied Francis's

§ 2241 habeas petition.    As such, we AFFIRM.




                                - 14 -